F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 20 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DAVID GLASSCOCK,

                Plaintiff - Appellant,

    v.

    O. LANE MCCOTTER, individually                        No. 02-4054
    and as the Executive Director for the           (D.C. No. 93-CV-534-B)
    Utah Department of Corrections;                        (D. Utah)
    B. PRITCHARD; DESMON BUTTS,
    individually and as the Mailroom
    Clerk at the Central Utah Corrections
    Facility; FRED VANDERVEUR,
    individually and as the Warden at the
    Central Utah Correctional Facility,

                Defendants - Appellees.


                             ORDER AND JUDGMENT           *




Before KELLY , McKAY , and O’BRIEN , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Pro se appellant David Glasscock filed this action under 42 U.S.C. § 1983

while an inmate at the Central Utah Correctional Facility (CUCF). The only

claim at issue in this appeal is Mr. Glasscock’s allegation that prison officials

violated his rights by opening privileged legal mail outside of Mr. Glasscock’s

presence.

      The district court granted summary judgment for appellees on this claim

adopting the report and recommendation of the magistrate judge. The magistrate

judge determined that there were no disputed issues of material fact regarding

CUCF’s mail policy. CUCF’s policy was to open inmate mail outside the

presence of the inmate unless it was marked “privileged” or “confidential” and

came from a specified list of legal entities. The magistrate judge determined that

the only piece of incoming mail marked “privileged” was from an unlisted entity,

and that therefore CUCF officials had not violated the policy. Mr. Glasscock

argues that the Utah Administrative Code imposes no requirement that incoming

mail be marked in such a manner.

      In any case, Mr. Glasscock’s argument that the policy does not comply with

the Utah Administrative Code, even if true, does not affect the propriety of the

district court’s ruling on whether the policy comports with the federal


                                          -2-
Constitution.     See Am. Mfrs. Mut. Ins. Co. v. Sullivan   , 526 U.S. 40, 49-50 (1999)

(plaintiff bringing action under § 1983 must show that he was “deprived of a right

secured by the Constitution or laws of the United States”). Further, contrary to

Mr. Glasscock’s assertion, this is a legal argument and does not raise any disputed

issues of fact.

       The magistrate judge concluded that the CUCF policy met the requirements

that the United States Supreme Court established for such policies in      Turner v.

Safley , 482 U.S. 78, 89-90 (1987) (court must consider whether policy is validly

and rationally connected to legitimate governmental interest; whether it leaves

alternative means for prisoners to exercise right; the impact accommodation of

right would have; and the absence of ready alternatives). Mr. Glasscock has not

made any argument that would cause us to doubt the propriety of the district

court’s resolution of this issue.

       Mr. Glasscock makes a cursory allegation that he was denied access to the

courts due to the amount of time it took the district court to decide his case. To

support a claim of denial of access to the courts, Mr. Glasscock must at a

minimum show an actual injury resulting from the alleged denial of access.        See

Lewis v. Casey , 518 U.S. 343, 348-49 (1996). No such allegation was made here.

       Accordingly, the judgment of the United States District Court for the

District of Utah is AFFIRMED. Mr. Glasscock’s motion to proceed without


                                              -3-
prepayment of costs or fees is GRANTED. We remind Mr. Glasscock of his

obligation to continue making partial payments to the Clerk of the Court until the

entire fee has been paid.



                                                   Entered for the Court



                                                   Paul J. Kelly, Jr.
                                                   Circuit Judge




                                        -4-